DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final action for 14/717,091 for amendment filed on 04/19/2022.
Claim 25 is amended
Claims 1 – 24 and 26 – 40 are cancelled
Claim 25 is currently pending and have been examined.

Response to Arguments
Response to 103
The arguments are moot based upon a new grounds of rejection necessitated by the applicants’ amendments. The applicants argument THEOBALD does not explicitly disclose the amended limitations recited in claim 25 is moot based upon a new combination of references necessitated by the amendment. The examiner state that TSOLIS discloses amended claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent to disclosing the “… page content displayed outside the widget is the same as all of the plurality of AP”. Fig. 9 and para. 0070 in the specification discloses of unique content within the web page to be displayed but doesn’t explicitly state of the content outside the widget to be the same at all access points. Therefore, the examiner states that the applicant has not complied with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 discloses the limitation “wherein the page content displayed outside the widget is the same as all of the plurality of AP” and states that it is unclear the page content displayed outside the widget, however the “. It is the same as all of the plurality of AP” is unclear. Examiner recommends the applicant clarify the claim language regarding page content being same page content at all of AP if that is the applicants intent.



Claim Rejections - 35 USC § 103

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20170034289 – Theobald et al. hereinafter as THEOBALD in view of US PG Pubs 20140195380 – Jamtgaard et al hereinafter as JAMTGAARD in view of US PG Pubs 20140006924 – Tsolis et al. hereinafter as TSOLIS

Regarding Claim 25:
THEOBALD discloses:
25. (Currently Amended) A computer-implemented method for obtaining location-specific content for presentation on a wireless computing device operating within a wireless local area network (WLAN)(Abstract) of an enterprise, the method comprising: 
maintaining, by a WLAN controller that manages a plurality of wireless access points (APs) at different locations of the WLAN, a log database (log, para. 0120) containing information mapping (match, para. 0127) identifiers of the plurality of Aps(access point, para. 0119 and figure 6a and b) to corresponding unique identifiers of a plurality of wireless computing devices(GUID, para. 0127) operating within the WLAN (WLAN para. 0026) that are being serviced by the plurality of APs (Figure 6a and b) by observing network activity by the plurality of wireless computing devices and identifying which of the plurality of APs are servicing requests on behalf of which of the plurality of wireless computing devices(Figure 6a and b); facilitating location-based content (advertisement, para. 0109) delivery to the plurality of wireless computing devices as they move from one location to another within the enterprise (Vendor content based on access point location, para. 0107) by maintaining a content database (vendor database, para. 0011) containing information mapping each of the identifiers of the plurality of Aps(access point para. 0034) to a set of location-specific content for display to the plurality of wireless computing devices based on respective locations (specific information based on geographic location via access point, para. 0022 – 24) of the plurality of wireless computing devices as determined by respective APs of the plurality of APs that are providing Internet access on behalf of the plurality of wireless computing devices; transmitting, by an AP of the plurality of Aps (Figure 6A and 6B), a request for a web page (request, para. 0095) originated from by a wireless computing device (user device, para. 0095)  of the plurality of wireless computing devices(UDs – para. 0095), wherein the web page supports location-based content delivery (content based on location of mobile computing device – abstract) 
Theobald does not disclose:
maintaining, by a WLAN controller that manages a plurality of wireless access points (APs) at different locations of the WLAN
wherein the web page supports location-based content delivery by including a widget associating with the web service; 
responsive to receipt of the web page by a browser of the wireless computing device, executing by the browser, the widget to obtain the location- specific content to be displayed within the web page based on a location of the wireless computing device within the enterprise by obtaining, by the widget, a device unique identifier of the wireless computing device and invoking, by the widget, the web service and passing as a parameter to the web service the device unique identifier, wherein the web service has access to both the log database and the content database; 
responsive to receipt of the device unique identifier, determining, by the web service from the log database, an AP unique identifier of the AP servicing the wireless computing device by querying the log database with the device unique identifier; 
retrieving, by the web service from the content database, content contingent upon which of the plurality of APs the wireless computing device is connected by utilizing the AP unique identifier as an index to current device location; and 
transmitting, by the web service, the location-specific content to be displayed within the web page on the web browser of the wireless computing device, wherein a location of the AP within the enterprise is used as an indicator of the location of the wireless computing device.
JAMRGAARD teaches:
maintaining, by a WLAN controller that manages a plurality of wireless access points (APs) at different locations of the WLAN (WLAN para. 0057)
wherein the web page supports location-based content delivery by including a widget(JSON, para. 0115)  associating with the web service; (Web Service, para. 0115)
responsive to receipt of the web page by a browser of the wireless computing device, executing by the browser, (execute, para. 0121) the widget to obtain the location- specific content(offers or promotions based on location, para. 0127 and 0128) to be displayed within the web page based on a location of the wireless computing device (web page , page  0062) within the enterprise (network, para. 0062) by obtaining, by the widget(json, para. 0121), a device unique identifier of the wireless computing device (identifier, para. 0040) and invoking, by the widget, ( json, para. 0121) the web service and passing as a parameter to the web service the device unique identifier, wherein the web service has access to both the log database and the content database; (webservice, location based, para. 0114 and 0115)
responsive to receipt of the device unique identifier, determining, by the web service from the log database, an AP unique identifier of the AP servicing the wireless computing device by querying the log database with the device unique identifier; (access point, device unique identifier, search table, para. 0064 – 0065)
retrieving, by the web service from the content database, content contingent upon which of the plurality of APs the wireless computing device is connected by utilizing the AP unique identifier as an index to current device location; and (access point, device unique identifier, search table, para. 0064 – 0065, 0075 -0078)
transmitting, by the web service, the location-specific content to be displayed within the web page on the web browser of the wireless computing device, wherein a location of the AP within the enterprise(network, para. 0062 ) is used as an indicator of the location of the wireless computing device. (webservice, location based, para. 0114 and 0115)

It would be obvious for one of ordinary skill in the art before the effective filing date of the invention for THEOBALD’s method of determining location specific content to utilize JAMTGAARD’s method of determining location through device unique identifier, web service to display location specific content for the wireless computing device, as this would  allow for THEOBALD to further enhance a user’s experience through hyper local advertisements (para. 0089 and para. 0001)
THEOBALD / JAMTGAARD does not explicitly disclose:
located within a portion of the display of a webpage
wherein the widget is on the webpage on the browser
wherein the page content displayed outside the widget is the same as all of the plurality of AP
TSOLIS teaches:
located within a portion of the display of a webpage (Iframe , para. 0044)
wherein the widget is on the webpage on the browser (Javascript, iframe in browser, para. 0044)
wherein the page content displayed outside the widget is the same as all of the plurality of AP(where in page content outside widget is independent of content on inside of widget such that the widget content receives separate URL to display content within. Para. 0044)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for THEOBALD / JAMTGAARD method of determining location specific content by an access point with a widget associated with the webservice into utilizing TSOLIS’s method of a widget that is located within a portion of a display of a webpage wherein the page content displayed outside the widget  specifically presents content within a section of the webpage that is separate from the content outside the widget as this would allow THEOBALD and JAMTGAARD to enhance a user’s experience(para. 0003)

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681      

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681